EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Benjamin Coon on 2/8/21. The application has been amended as follows:

In claim 1, line 3, “vehicle.” has been replaced with -- vehicle; and a controller and sensor configured to detect a position of the latch relative to the body when the latch is in a latched position relative to the body in order to monitor the load applied to the tie-down bracket. --

Claim 5 has been cancelled.

Claim 6 has been amended to depend from claim 1.

In claim 7, lines 4-6, “position; and further comprising a sensor configured to detect a position of the latch relative to the engagement section when the latch is in the latched position.” has been replaced with -- position. --

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	2/12/21